DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/IB2018/055136, filed 12 Jul 2018; and claims benefit of foreign priority document DENMARK DKPA 2017 70567, filed 12 Jul 2017; this foreign priority document is in English.

Claims 1-9 and 12-22 are pending in the current application. Claims 9, 12-13, and 21-22, drawn to non-elected inventions, are withdrawn. Claims 1-8 and 14-20 are examined on the merits herein.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 14-20, in the reply filed on 16 Apr 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claims 9, 12-13, and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 Apr 2021.


Search and examination has expanded to include the species of 2'-FL and acetic acid in view of EFSA Panel (EFSA Journal, 2015, 13(7), 4184, 32 pages, provided by Applicant in IDS mailed 09 Apr 2020) as detailed herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EFSA Panel (EFSA Journal, 2015, 13(7), 4184, 32 pages, provided by Applicant in IDS mailed 09 Apr 2020).

    PNG
    media_image1.png
    277
    316
    media_image1.png
    Greyscale
, (page 8) meeting limitations of instant claims 5, 15, and 16. EFSA Panel discloses the product to be a powder which gives a pH of 3.2-7.0 for a 5% solution at 20°C, and contains a maximum of 0.3% acetic acid. (page 9, table 1) EFSA Panel discloses embodiments such as batch PSD4201 31210/166 which gives a pH of 3.9 for a 5% solution at 20°C and contains 0.05% acetic acid, (page 10, table 2) meeting limitations of instant claims 1-2, 7, and 18. EFSA Panel discloses that the powder product is distinguished from a crystalline product, (page 12, paragraph 5) implying the powder product is an amorphous form meeting limitations of instant claim 1. EFSA Panel discloses the product is produced by spray drying, (page 12, paragraph 10) meeting limitations of instant claim 3. 
Regarding instant claim 17 and 18, the language specifies limitations of the inorganic acid or organic acid, however the language does not require the "acidic non-carbohydrate component" to be an inorganic acid or organic acid respectively, therefore the acetic acid disclosed in EFSA Panel is interpreted as meeting the limitations of instant claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over EFSA Panel (EFSA Journal, 2015, 13(7), 4184, 32 pages, provided by Applicant in IDS mailed 09 Apr 2020).
EFSA Panel discloses as detailed above. EFSA Panel further discloses embodiments such as batch L06112K which gives a pH of 6.2 for a 5% solution at 20°C and contains 0.0003% acetic acid. (page 10, table 2)
EFSA Panel does not specifically disclose the pH is between 4.5-5.8. (instant claim 8) EFSA Panel does not specifically disclose the pH is 5.0 to 5.8. (instant claim 19) EFSA Panel does not specifically disclose the pH is 5.0 to 5.5. (instant claim 20)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to vary the pH from within the range disclosed in EFSA Panel. MPEP 2144.05 at I. provides "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)" In the instant case EFSA Panel discloses the product to be a powder which gives a pH of 3.2-7.0 for a 5% solution at 20°C, and teaches embodiments wherein the pH is 6.2 or 3.9. Therefore it would have been obvious to one of ordinary skill in the art vary the pH in order to select from within the range disclosed. 

s 1-8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over EFSA Panel (EFSA Journal, 2015, 13(7), 4184, 32 pages, provided by Applicant in IDS mailed 09 Apr 2020) further in view of Kuhnert (Foods, 3. Food Additives, Ullmann's Enyclopedia of Industrial Chemistry, 2015, Wiley-VCH Verlag GmbH & Co., 52 pages, First published: 28 January 2016, cited in PTO-892). 
EFSA Panel discloses and teaches as detailed above.
EFSA Panel does not specifically disclose the acidic non-carbohydrate component is sulfuric acid. (elected species)
Kuhnert teaches known and authorized food additives generally regarded as safe and approved for specific purposes in food. (page 2, left column, section 1. Introduction) Kuhnert teaches a functional class of food additives are acidity regulators. (page 8, table 1) Kuhnert teaches approved acids and acidity regulators include acetic acid and sulfuric acid. (page 19, right column, section 3.2.4. Acids and Acidity Regulators; page 20, table 4)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine EFSA Panel in view of Kuhnert to substitute the acetic acid disclosed in EFSA Panel for sulfuric acid. EFSA Panel teaches different embodiments of the product having different pH proportional to the amount of acetic acid present. Kuhnert teaches acetic acid and sulfuric acid are authorized food additives known in the art and recognized as equivalents known for the same purpose as acidity regulators. MPEP 2144.06 at II. provides "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In reFout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)." Therefore it would have been obvious to substitute one art-recognized equivalent component for another known for the same purpose. 

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JONATHAN S LAU/Primary Examiner, Art Unit 1623